Merits.
It has already been pretty well determined that, as to safety, one way to plaintiff’s work was about as safe as the other.
We will add here that the workmen of the defendant company and the officers frequently found it convenient to pass over the way which plaintiff was following at the moment of the accident. The danger came from the boiler on account of the short pipe of the one boiler, which was shorter than the pipes of the other boilers. The pipe in question extended only to the path, not beyond, and for that reason made it dangerous. This pipe should have been extended on to the stream. The owner should have seen the danger in case of the sudden discharge of steam. Accident was unavoidable, if the hot steam came in contact with any one passing.
But the contention is specially that plaintiff should have seen the’danger, as he was an experienced mill hand.
We do not see the question in that light. This boiler and escape pipe were appliances of the defendant company in operating its mill. Its agents and employés had placed them in position. It devolved upon it to see that they were so placed as not to cause *341injury. It is for the master to provide a safe place for the workman to work. This was not an entirely safe place, and its want of safety was, or should have been, more within the master’s knowledge than the knowledge of his employe, who had the right to assume that in going to and from his work no stream of steam would suddenly rush upon him.
We do not think that there was negligence on the part of the plaintiff. The danger was not obvious to the workman. He did not have reasonable means of knowledge, because there was something having a tendency at least to mislead (however unconsciously this was to the owner). This something was that all the boilers (except the one in question from which the steam escaped) blew off their steam through longer pipes. This one, as we have seen, had a short pipe, which was not entirely safe to any one passing in the route in question. As there were safe pipes and one unsafe, it was reasonable for plaintiff to have been under the impression that they were all safe enough, and not to have thought at the time that one was different and less safe than the others. The situation, in view of this difference in the length of the pipes, was abnormal. It devolved upon the master for that reason to instruct and specially warn his workmen. On account of all this condition it was incumbent, to escape liability, for the defendant to prove that plaintiff had knowledge. This it did not succeed in doing.
' Defendant proved that there was another path along the western side of the boiler house that was convenient and led directly to plaintiff’s place of work, and in this respect defendant’s contention is that, with full knowledge of the surroundings, he (plaintiff) took a route leading across the ends of the pipes, from which steam was frequently discharged at the hour that he passed; that plaintiff was running along in. full view of the pipes, and ran into the steam.
We return for one moment to the boiler in question only to cite the following from La-batt, Master and Servant, bk. 1, p. 228:
“Turning steam pipe in dangerous direction is negligence.”
Having determined that defendant is liable, we are next brought to a consideration of the amount of damages. Plaintiff in his answer to the appeal has asked for an increase. In the brief the amount asked is $1,500.
In fixing the amount of damages, the nature of the cause must be considered, the facts and circumstances, and all the features of the case.
In reference to the extent of his injuries - — according to him — they were great. The middle part of his body was injuriously affected and permanently disabled. He was afraid that all his strength was lost. We infer that in this plaintiff is mistaken. He is cured, was the testimony of the physician who examined him, or gave him some medical attention, while he was sick. He has, doubtless, suffered greatly. He was confined to his bed 24 days, and was under medical treatment about 60 days. But the apprehension of plaintiff regarding his future usefulness is groundless, if we are to believe the testimony of the physician, who testified that he has recovered from his injuries and that he is now in good health.
In overruling the motion for a new trial, the judge stated that the verdict was sustained by the law and the evidence. He had gone out with the jury to the place, and satisfied himself from personal observation- regarding it. He was convinced of the correctness of the verdict. It was not a mere approval for the purpose, as has sometimes been asserted in other local jurisdictions, in order that the case might sooner reach the appellate tribunal.
For reasons stated, the law and the evidence being with plaintiff, the judgment is affirmed.